While employed by the Lion Coal Company at Wattis, Utah, Janko Taslich sustained injuries from which he died on April 13, 1923. A claim for compensation under the Workmen's Compensation Act, in behalf of Mrs. John Taslich, his alleged wife, who resided in Europe, was made to the Industrial Commission. The claim was dismissed and denied upon the grounds that no authorized application for compensation had been filed within one year from the date of the death of the employee. The plaintiff has brought the matter here for review and contends that the commission *Page 36 
acted without and in excess of its powers in thus dismissing and denying her claim.
The relevant facts are clear. On February 15, 1924, and within one year from the date of the employee's death, an application for compensation was filed in behalf of the plaintiff by one Milka Skrinarich, her friend and countrywoman,        1, 2 who acted voluntarily and without authority from the plaintiff. The lack of authority for filing the application later appearing, objection was made for that reason to the jurisdiction and power of the commission to entertain the claim. Thereafter there was presented to the commission a formally executed power of attorney by the plaintiff to Milka Skrinarich, which purported to ratify and confirm the previous act of Milka Skrinarich in filing the application in behalf of the plaintiff. This power of attorney was executed May 29, 1926, and filed with the commission August 16, 1926. Both dates were more than three years after the date of the employee's death. The act (Comp. Laws Utah 1917, § 3140, as amended by chapter 67, Laws of Utah 1921) provides that:
"Any claim for compensation must be filed with the commission within one year from the death of the deceased."
That a claim must be made by the party entitled to compensation, or by or through some other person legally authorized to act for him, is a plain and necessary requirement. A claim made in behalf of a dependent by a mere volunteer binds neither dependent nor employer, and is a nullity. N.W.M.  G.Co. v. Ind. Comm., 313 Ill. 534, 145 N.E. 89; WesternIndemnity Co. v. Ind. Acc. Comm., 35 Cal. App. 104,169 P. 261. Under certain limitations, however, an unauthorized act may be ratified by the person in whose behalf it has been performed. Such ratification in a proper case validates the unauthorized act, and is equivalent to original authority for doing it.
It is the contention of the plaintiff that the act of Milka Skrinarich in filing the claim in question, though done without *Page 37 
authority at the time, was subsequently ratified by the plaintif, and is therefore entitled to stand as though        3-5 authorized in the first instance. The commission held to the contrary. The question is therefore whether the act in controversy was capable of ratification by the plaintiff at the time she attempted to ratify it. Without ratification, the filing of the claim was wholly ineffective and invalid. At the time of the purported ratification the plaintiff could not have filed an original claim, or authorized one to be filed in her behalf, for the reason that the time limited by law therefor had long since expired. The general rule of law in such case is stated in 2 C.J. 473, as follows:
"As a general rule, the ratification of a particular act or contract may be made by one in whose behalf such act or contract has been done or made, if he could have given authority to do the act or enter into the contract in the first instance, and if he still has power to do so at the time of the ratification; otherwise not. * * *
This statement of the rule is supported by numerous cases cited in the footnotes, notable among which is McCracken v SanFrancisco, 16 Cal. 591, 624, wherein Mr. Chief Justice Field says:
"A ratification can only be made when the principal possesses at the time the power to do the act ratified. He must be able, at the time, to make the contract to which by his ratification he gives validity. The ratification is the first proceeding by which he becomes a party to the transaction, and he cannot acquire or confer the rights resulting from that transaction, unless in a position to enter directly upon a similar transaction himself."
This rule was applied in Rohde v. State Ind. Acc. Comm.,108 Or. 426, 217 P. 627, wherein a very similar question to the one here under consideration arose, and in which that court said:
"So it is, that not having the right himself to file an application when the Norton letter was written, the claimant was then powerless to ratify the unauthorized act of the company in its attempt to act for him." *Page 38 
There can be no doubt of the necessity and soundness of the rule.
It is contended, however, that the objections to the lack of authority for filing the application were not made in the proper form or time and were therefore waived; that such proceedings were had under the application, which, according to principles of equitable estoppel, ought to preclude the objections from now being urged. A brief reference to the record of the proceedings will illustrate the matter under consideration. John Taslich died as the result of industrial accident on April 21, 1923. On February 15, 1924, an application for compensation in behalf of Mrs. John Taslich was filed with the commission, reciting that "your petitioner is the widow of John Taslich, the person injured," and the application was signed, "Mrs. John Taslich, by Milka Skrinarich, Administratrix of the Estate of John Taslich, Deceased." A hearing of the matter was held at the state capitol before the Industrial Commission, on February 27, 1924, at which there was no appearance by the applicant or by anyone in her behalf. A further hearing was had at Helper, Utah, on March 11, 1924, at which L.A. McGee, Esq., appeared as attorney in behalf of the applicant. At the commencement of this hearing Mr. Knerr, a member of the Industrial Commission, said:
"Now, Mr. McGee, inasmuch as there seems to be some question as to whether or not the widow in this case is alive, the commission desires to have you secure from the widow direct an authorization on her part to you to act for and on her behalf, and it seems the best way would be to take a deposition to ascertain whether she is alive or what."
Whereupon Mr. McGee and two others were sworn and gave evidence, all hearsay, tending to show that the widow of the deceased was alive and living in Serbia, at the time of the death of her husband. The fact, however, was not satisfactorily proved. No other question was inquired into at this hearing. There was no attempt whatever to show *Page 39 
authority from the widow to make the application. In this connection, Mr. McGee testified:
"I instructed her [Milka Skrinarich] to write Mrs. Taslich about two weeks ago, and have her write a letter and authorize and request her to file this petition."
At the conclusion of the hearing Mr. Knerr stated:
"Mr. McGee and Mr. Collins, are you willing to enter into the usual stipulations that depositions may be taken in this case, and in addition thereto that the applicant be made to submit to the commission, through the magistrate or some official in her country, an affidavit that she is alive and when she was married, et cetera?"
After a long delay the depositions of Kata Taslich and others were taken, and the next hearing was held before the commission at Price, Utah, on January 4, 1926, for the purpose of offering the depositions in evidence. The depositions were read in evidence, over the objection of the attorney for the state insurance fund. In her deposition Kata Taslich, the widow of the deceased, testified that she had given no power or authority to Milka Skrinarich to make application for compensation for her. On January 13, 1926, written objections by and in the name of the state insurance fund were filed to the exercise of jurisdiction by the commission upon the ground that no lawful claim for compensation had been filed within time. On February 4, 1926, Mr. McGee filed with the commission a request that the decision of the matter be withheld for 60 days, stating:
"In the deposition of Kata Taslich she stated that she had not authorized the said Milka Skrinarich to file the application. This was probably true, but if the said Kata Taslich had known that the said Milka Skrinarch had filed the application in the name of the said Kata Taslich and for her sole benefit, her answer would, no doubt, have contained a ratification of the said act of Milka Skrinarich."
The decision was postponed for 60 days, and again upon the request of Mr. McGee was postponed until September 1, 1926. On August 16, 1926, the power of attorney containing *Page 40 
the ratification was filed with the commission. On September 2, 1926, the commission rendered its decision denying the claim of Kata Taslich for compensation upon the grounds before stated.
It must be remembered that the Industrial Commission is not a court, and proceedings before it under the Workmen's Compensation Act are not governed by the common-law or       6, 7 statutory rules of practice and procedure applicable to courts. The act itself (section 3149) expressly provides that:
"The commission shall not be bound by * * * any technical or formal rules of procedure other than as herein provided; but may make the investigation in such manner as in its judgment is best calculated to ascertain the substantial rights of the parties and carry out justly the spirit of this title."
Except the application or petition of the applicant, pleadings are not necessary and are generally not filed. Spring CanyonCoal Co. v. Industrial Comm., supra. The hearings are informal in manner, time, and place, as indicated by the proceedings in this case. There is no attempt to observe the forms of rules which govern judicial trials. The whole scheme of the Workmen's Compensation Act is designed to work out a speedy adjustment and payment of claims for industrial accidents in a summary and simple manner. To this end the common-law and statutory rules of procedure and evidence are done away with in hearings before the commission. Petraska v. National Acme Co., 95 Vt. 76,113 A. 536. And the strict and formal rules of judicial procedure are as inapplicable to the form and manner of making objections and defenses as they are to the presentation and proof of claims for compensation.
In this view of the matter it cannot be maintained that there was any waiver of the objection relied upon. In reviewing records such as this, we must and do consider      8, 9 the substance and not the form of the proceedings. And to say that the objection here made was not substantially *Page 41 
made at the first opportunity, and that those pretending to act for the widow knew of it, is to deny what affirmatively appears in the record. It is equally idle to claim that the widow herself was in any manner misled. It is clear from the record that she had no knowledge, even when her deposition was taken, that Milka Skrinarich was pretending to act for her. She came into the proceedings for the first time when her proposed ratification was presented, and, as before seen, this was more than three years after the death of the deceased.
In this case the employer was insured against liability for compensation by the state insurance fund. Under the act (section 3122) compensation, if awarded, is payable            10 directly out of the fund. So far as the state insurance fund is concerned, we think, as a matter law, that the objection relied on cannot be waived. This court has decided (Spring Canyon Coal Co. v. Industrial Comm., supra) that no waiver of the objection that an application was not made in time could be made by the officials who administer the state insurance fund because it is a public fund, and to permit such a waiver would result in injustice and favoritism, etc. The same reasons obviously preclude the waiver by public officials of any other matter which would defeat recovery against the public fund.
To permit the claim in question to be entertained in the manner proposed would be to disregard plain and necessary essentials in the presentation of claims, and to confuse and delay proceedings which are intended to be simple, direct, and summary.
There is no question whatever of the fact that the alleged dependent made no claim whatever and knew of no claim being made in her name until long after the statutory time for presenting a claim had expired.
Award affirmed.
THURMAN, C.J., and HANSON, District Judge, concur. *Page 42 
HANSON, District Judge, sat in lieu of FRICK, J., deceased.